     Case 2:19-cv-02202-MCE-DMC Document 26 Filed 06/19/20 Page 1 of 3

 1   METZGER LAW GROUP
     A PROFESSIONAL LAW CORPORATION
 2   RAPHAEL METZGER, ESQ., SBN 116020
     LAURA E. GOOLSBY, ESQ., SBN 312721
 3   555 E. OCEAN BLVD., SUITE 800
     LONG BEACH, CA 90802-4966
 4   TELEPHONE: (562) 437-4499
     TELECOPIER: (562) 436-1561
 5   WEBSITE: www.toxictorts.com
     Attorneys for Plaintiff,
 6   RONALD DWAYNE MANNING
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD DWAYNE MANNING,                        CASE NO. 2:19-cv-02202-MCE-DMC
12                        Plaintiff,                Assigned to Hon. Morrison C. England, Jr.
                                                    Courtroom 7
13           v.
                                                    STIPULATION RE DISMISSAL PURSUANT
14    ARCONIC INC., formerly known as Alcoa         TO FEDERAL RULE OF CIVIL PROCEDURE
      Inc., a Delaware corporation; MATERION        41(a); ORDER RE DISMISSAL
15    BRUSH INC., formerly known as Brush
      Wellman, Inc., an Ohio corporation; U.S.
16    MINERALS, INC., a Delaware
      corporation; WABCO HOLDINGS, INC.,
17    as successor-in-interest to Meritor Wabco
      Vehicle Control Systems, a Delaware
18    corporation; and DOES 1 through 120,
      INCLUSIVE,
19
                          Defendant.
20

21

22

23

24

25

26

27

28
                                                      1
                  STIPULATION RE DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a);
                                              ORDER RE DISMISSAL
     Case 2:19-cv-02202-MCE-DMC Document 26 Filed 06/19/20 Page 2 of 3

 1          Plaintiff RONALD DWAYNE MANNING (“Plaintiff”) and Defendant WABCO

 2   HOLDINGS, INC. (“Defendant”) hereby stipulate under Federal Rule of Civil Procedure 41(a)

 3   that all claims and causes of actions be dismissed with prejudice as to Defendant WABCO

 4   HOLDINGS, INC., ONLY. Each party to this stipulation shall bear that party’s own attorney’s

 5   fees and costs.

 6

 7   DATED: June 16, 2020                       METZGER LAW GROUP
                                                A Professional Law Corporation
 8

 9

10
                                                      /s/ LAURA E. GOOLSBY
11                                              _____________________________________
                                                LAURA E. GOOLSBY
12                                              Attorneys for Plaintiff
                                                RONALD DWAYNE MANNING
13

14
     DATED: June 16, 2020                       GORDON REES SCULLY MANSUKHANI
15

16
                                                      /s/ DON WILLENBURG
17                                              _____________________________________
                                                DON WILLENBURG
18
                                                Attorneys for Defendant
19                                              WABCO HOLDINGS, INC.

20

21

22

23

24

25

26

27

28


                                                    2
     Case 2:19-cv-02202-MCE-DMC Document 26 Filed 06/19/20 Page 3 of 3

 1                                       ORDER OF DISMISSAL

 2          The Stipulation of the parties is approved and accepted. Pursuant to such stipulation of

 3   the parties under Federal Rule of Civil Procedure 41(a), it is hereby ordered that this action be,

 4   and hereby is, dismissed with prejudice as to Defendant WABCO HOLDINGS, INC., ONLY.

 5   Each party to this stipulation shall bear that party’s own attorney’s fees and costs. This case shall

 6   proceed on Plaintiff’s remaining claims.

 7          IT IS SO ORDERED.

 8   Dated: June 18, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
